Citation Nr: 1500149	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09 15-372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to a disability rating in excess of 50 percent for service-connected pes planus.

5.  Entitlement to restoration of a 100 percent rating for prostate cancer, to include a disability rating in excess of 20 percent as of November 1, 2014.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1965 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2014 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Board considered the issues of whether new and material evidence was presented to reopen previously denied claims for service connection to a bilateral knee disability and service connection for sleep apnea; entitlement to service connection for a bilateral knee disability; and entitlement to a disability rating in excess of 50 percent, including on an extraschedular basis, for service-connected pes planus.

The Board reopened the claim for service connection for a bilateral knee disability and remanded the remainder of the claims for further development.  

While on remand, the RO issued a rating decision reducing the Veteran's rating for prostate cancer from 100 percent to 20 percent.  The Veteran filed a timely notice of disagreement that same month, and therefore the issue is before the Board.  It is discussed further in the REMAND portion of the decision below.

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for sleep apnea and a bilateral knee disability; entitlement to restoration of a 100 percent rating for prostate cancer, to include a rating in excess of 20 percent; and entitlement to a disability rating in excess of 50 percent for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for sleep apnea was initially denied in a June 2005 rating decision on the bases that the Veteran did not have a sleep disorder in service and that his sleep disorder was not related to active service.  The Veteran did not appeal this decision, and it became final.  

2.  Evidence received since the June 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for sleep apnea was denied in a June 2005 rating decision on the bases that the Veteran did not have the disorder in service and the disorder was also not related to his active service.  He was notified of the decision by a letter dated later that month.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record as of the June 2005 denial of the claim included the Veteran's service treatment records, which were silent as to complaints of or treatment for a sleep disorder, and a December 2004 sleep study conducted at Sentara Bayside Hospital that diagnosed moderate obstructive sleep apnea.  The RO denied the claim due to a lack of in-service incurrence and a lack of a nexus between the disorder and the Veteran's active duty service.

In October 2007, the Veteran submitted a statement in support of his claim.  In the statement, the Veteran contended that his sleep disorder-as well as his other sleep problems associated with PTSD, such as nightmares-are the result of his tour in the Republic of Vietnam during active duty service.  The credibility of this evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this statement was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's sleep apnea may have a nexus to his active duty service, it is material.

Therefore, the Board finds that the evidence received since the June 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for sleep apnea is warranted.  


ORDER

The claim for entitlement to service connection for sleep apnea is reopened.


REMAND

Sleep Apnea

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In regards to the Veteran's claim for sleep apnea, in October 2007 he asserted that it was the result of his active duty service in Vietnam.  He also believes that all of his sleep problems-not just sleep apnea but also those associated with his PTSD, such as nightmares-are the result of that service.  As the Veteran has a long history of sleep problems, and he is believed to be credible, the Board finds that the evidence does suggest that there may be a nexus between his current sleep apnea and his active duty service.

The record does not contain sufficient evidence to decide the claim, and the Veteran has not yet received a VA examination for his sleep apnea.

This claim is remanded to the RO for a VA examination. 

Bilateral Knee Disability

In January 2014 the Board addressed the Veteran's claim to reopen his claim for entitlement to service connection for a bilateral knee disability.  The Board found that new treatment records diagnosed the Veteran's knees with chondromalacia, arthritis, and synovitis.  As the Veteran's previous denial was based, in part, on the lack of a diagnosed disability, these records were material.  Accordingly, the Board reopened the claim.

The Veteran's argued that his bilateral knee disability was secondary to his service-connected pes planus.

In reviewing a March 2013 VA examination, the Board found that the examiner concluded that the Veteran's flat feet condition was not associated with his current knee condition.  The examiner did not, however, clearly express whether the service-connected pes planus aggravated the bilateral knee disability, and so the Board remanded the claim for a new VA examination.

The new VA examination was provided in June 2014 and etiological opinions were offered by an orthopedic surgeon and a nurse practitioner.  The orthopedic surgeon concluded that it is not likely that the Veteran's knee symptoms and findings are related to the pes planus.  The nurse practitioner concluded that the condition claimed is less likely than not proximately due to or the result of the Veteran's service connected condition.

The Board's question regarding aggravation was not answered by the VA examination opinion.  Stegall, 11 Vet. App. at 271.

This claim is remanded for a new VA opinion.

Pes Planus

The Veteran is also claiming that an increased rating is warranted for pes planus.  While he currently receives the maximum 50 percent rating available for pes planus, higher ratings are potentially available on an extraschedular basis.  See 38 C.F.R. §§ 3.321(b), 4.71a DC 5276.  

VA medical records, including June 2009 and May 2012 imaging studies, show diagnosis of mild hallux valgus in the left foot, hammer toe deformities in the third through fifth toes of the left foot and second through fifth toe in the right foot and probable minor degenerative changes in the first metatarsophalangeal (MTP) joint of the right foot.

It is unclear from the current medical evidence what symptoms are associated with the service-connected pes planus and what symptoms are associated with the other nonservice-connected foot conditions and whether the symptoms arising from each can be separated.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  Accordingly, a new VA examination is warranted.

Prostate Cancer

In an August 2014 rating decision, the RO reduced the Veteran's rating for prostate cancer from 100 percent to 20 percent, effective November 1, 2014.  Later that same month, the Veteran filed a timely notice of disagreement.  The Board construes the Veteran's notice of disagreement as both a disagreement with the reduction from a 100 percent rating and a disagreement with the 20 percent rating assigned.  

A remand of the claim is required for the issuance of a statement of the case.  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his sleep disorder.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to answer the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to his active service, to include commencing during service?

b)  Is it at least as likely as not that the Veteran's sleep apnea is proximately due to or aggravated by his service-connected PTSD?  The examiner must address both causation AND aggravation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

2.  Obtain an opinion, from the same professional who examined the Veteran in July 2014 regarding his feet.  If that examiner is not available, obtain an opinion from another appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  If an opinion cannot be offered without re-examining the Veteran, schedule the Veteran for a VA examination.

The examiner is to answer the following questions:

a)  Is the Veteran's hallux valgus, hammer toe, and arthritis caused or aggravated by his service-connected pes planus?  An opinion must be given for each diagnosed disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

b)  If those disabilities are not caused or aggravated by pes planus, can their symptoms be clearly separated from those of pes planus?  The examiner is to describe the symptoms of each disability and explain if they can be differentiated from the symptoms of the Veteran's pes planus.

The examination report must include a complete rationale for all opinions expressed.  

3.  Obtain an opinion, from the same orthopedist who examined the Veteran in June 2014, regarding the etiology of his bilateral knee disability.  If that examiner is not available, obtain an opinion from a different orthopedist or another appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The June 2014 opinion states that it is less likely than not that the Veteran's knee symptoms and findings are related to the pes planus.

The examiner must directly answer: Is it at least as likely as not (a probability of 50 percent or higher) that the Veteran's bilateral knee disability is aggravated by his pes planus?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

4.  Issue a statement of the case for the claim of entitlement to restoration of a 100 percent rating for prostate cancer, to include a disability rating in excess of 20 percent as of November 1, 2014.  If the Veteran timely appeals, return the case to the Board.

5.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


